DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (USPN 6,572,636-cited by the Applicant).
	Regarding claims 1 and 15, Hagen et al. discloses a pulse sensing device (figure 4) comprising: a main body comprising at least a pair of sensors, a power source, a power connector, at least one light source electrically coupled to the at least a pair of sensors and a divider configured to separate the power source from the power connector (figure 5, Col.6 line 30-Col.7 line 50); wherein the processor is configured to detect a pulse and cause the at least one light source to emit at least a first output and a second output, wherein the first output and the second output correspond to a frequency of the pulse, wherein the first output corresponds to a first frequency of the pulse, and wherein the second output corresponds to a second frequency of the pulse (figure 5, Col.6 line 30-Col.7 line 50); a casing surrounding the main body, and, an adhesive layer located on a surface of the casing (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 2, Hagen et al. discloses the at least a pair of sensors comprise photo sensors (Col. 4 lines 56-65).
	Regarding claim 3, Hagen et al. discloses the at least a pair of sensors comprise lasers (Col. 4 lines 56-65).

	Regarding claim 5, Hagen et al. discloses the casing comprises non-latex medical grade disposable foam (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 6, Hagen et al. discloses the casing comprises PVA foam (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 7, Hagen et al. discloses the casing is deformable (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 8, Hagen et al. discloses the at least one light source is a light emitting diode (Col.4 lines 25-55).
	Regarding claim 9, Hagen et al. discloses the power source is a non-rechargeable battery (Col.6 lines 30-55).
	Regarding claim 10, Hagen et al. discloses the main body has a length of at least 80 millimeters and a width of at least 10 millimeters (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 11, Hagen et al. discloses a ratio of the at least a pair of sensors to a length of the main body is at least 2 sensors to 10 millimeters (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 12, Hagen et al. discloses the ratio of the at least a pair of sensors to the at least one light source is at least 2 to 1 (figure 5, Col.6 line 30-Col.7 line 50).

	Regarding claim 14, Hagen et al. discloses the divider is plastic (figure 5, Col.6 line 30-Col.7 line 50).
  	Regarding claim 16, Hagen et al. discloses the pulse detected is above 5 beats per minute (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 17, Hagen et al. discloses the pulse detected is at least 25% of a normal sinus rhythm (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 18, Hagen et al. discloses providing a tourniquet; having the user apply the tourniquet to a body part at a first location with a first amount of force (figure 5, Col.6 line 30-Col.7 line 50); having the user engage the power source (figure 5, Col.6 line 30-Col.7 line 50); having the user contact the adhesive layer to the body 
	Regarding claim 19, Hagen et al. discloses the step of: the light source being deactivated (figure 7).
	Regarding claim 20, Hagen et al. discloses to engage the power source the user removes the divider (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 21, Hagen et al. discloses the first frequency of the pulse is at or above 30 beats per minute and the second frequency of the pulse is below 30 beats per minute (figure 5, Col.6 line 30-Col.7 line 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARJAN FARDANESH/Examiner, Art Unit 3791